By the Court,
Hawley, J.:
This is an 'action of ejectment to recover possession of “about four acres of land,” a portion of which is situate without, and a portion within the city limits of Carson. Plaintiff, as to the land without the city limits, relies upon a patent from the U. S. government (for forty acres of land,) and for the other portion rests his claim under a deed executed by Judge S. H. Wright, acting as trustee under a 'statute of this State. Stats. 1866, 54. Defendant claims that he was in the actual possession of all the land in controversy at the time plaintiff made application for said patent *70and for said deed, and bases Ms right to recover that portion outside the city limits upon an alleged verbal contract set out in his amended answer. To the other portion defendant claims that plaintiff was not an actual occupant of the land, and was not entitled under the law of congress, or the statute of this State, to receive any deed from the trustee, and that said deed was therefore “void and of none effect.”
The testimony submitted at the trial in relation to the verbal contract was conflicting. The defendant swore positively to the agreement, and plaintiff, equally as positive, denied that any agreement was ever made. The testimony as to the possession of the land within the city limits was equally as conflicting, each party testifying positively that he was the actual occupant thereof. Testimony was introduced which tended to corroborate the statements made respectively by plaintiff and defendant. The jury found a verdict for defendant. The court, on motion of plaintiff, set the verdict aside on the ground of “insufficiency of the evidence,” and granted a new trial. From this order defendant appeals.
Did the court abuse its discretion in granting a new trial ? It must be borne in - mind that the nisi prius courts in reviewing the verdict of juries are not subject to the rules that govern appellate courts. They may weigh the evidence, and if they think injustice has been done grant a new trial where appellate courts should not or could not interfere. The question under consideration has been so often presented that opinions have become stereotyped. Nothing need be added to or taken from the rule, so well established, often declared and always followed. “The court below ought not to grant a new trial when there is conflicting evidence, except the weight of evidence clearly preponderates against the verdict.” But when the court grants a new trial, “the appellate court will not interfere unless the weight of evidence clearly preponderates against the ruling of the court.”
*71The establishment of this rule is one of the necessary results which flow from the well known superior advantages of the court below to determine the credibility of witnesses. The questions to be decided are purely questions of fact which are peculiarly within the province of a jury and the court below to determine; and as the weight of evidence materially depends upon the character and credibility of the witnesses, we cannot, after a careful examination and comparison of all the testimony, say that the court abused its discretion, and shall not therefore interfere with its ruling.
It is claimed by plaintiff that the deed obtained from Wright, trustee, is conclusive; that it cannot be attacked except in a direct proceeding to have it set aside. We do not think this position can be maintained upon reason or authority. If plaintiff was not an actual occupant or entitled to the occupancy of the land, he was not under the law of congress or of this State entitled to the deed, and the trustee had no authority to execute it. Upon this point we adopt the views expressed by Justice Whitman, in Treadway v. Wilder, 8 Nev. 98, 99.
To have the effect to annul the deed the testimony should be positive and decisive. If there is a substantial conflict of evidence, the deed should stand.
The order appealed from is affirmed.